UNITED STATES DISTRICT COURT jDO

 

SOUTHERN DISTRICT OF NEW YORK | ELECTRONICA |
JEHOON PARK, | : W7f{ed
Plaintiff,
-V- No. 17-cv-4473 (RJS)
ORDER

SKIDMORE, OWINGS & MERRILL LLP et
al.,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

The Court is in receipt of a letter from Defendants informing the Court that the parties have
reached a settlement. (Doc. No. 72.) Accordingly, IT IS HEREBY ORDERED THAT this case
is dismissed with prejudice but without costs. IT IS FURTHER ORDERED THAT the Court
retains jurisdiction to enforce the settlement agreement. See Kokkonen v. Guardian Life Ins. Co.
of Am., 511 U.S. 375, 381 (1994). However, within thirty days of the date of this Order, any party
may send a letter requesting to restore this action to the docket with an explanation for the request.

The Clerk of the Court is respectfully directed to close this case.

  

SO ORDERED. “
Dated: January 7, 2020 | Pe oe f
New York, New York 7 i | y a

  

 

& RICHARDJ.SULLIVAN _
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
